Citation Nr: 1648305	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine degenerative disc disease (DDD) and degenerative changes.

2. Entitlement to service connection for bilateral knee arthritis.

3. Entitlement to service connection for a respiratory disorder, to include bronchitis.

4. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1985.  He had additional service in the Army Reserve, during which he served on active duty from November 2002 to November 2003, and from March 2004 to August 2004.  He served in Kuwait from November 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection. 

In December 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In January 2011, the Veteran testified before the undersigned at the RO.  Transcripts of each hearing are of record.

In December 2011, the Board remanded the case to schedule the Veteran for VA examinations to address the etiology of his disabilities.  In February 2012 and July 2015, the Veteran underwent VA examinations.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's lumbar spine DDD and degenerative changes are related to active military service.

2.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral knee arthritis is related to active military service.

3.  A chronic respiratory disease did not manifest in service, and the Veteran's current respiratory disability, to include bronchitis, is unrelated to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for lumbar spine DDD and degenerative changes have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  Bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the claims for service connection for a lumbar spine disability and a bilateral knee disability are being granted, further discussion of the VCAA with regard to these claims is not required.

As it pertains to the Veteran's claim for service connection for bronchitis, VA's duty to notify was satisfied by a letter on July 15, 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, his military personnel records, post-service reports of private and VA treatments, as well as VA examinations in July 2006, February 2012, and July 2015.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claim.  

As noted, the Veteran was afforded the opportunity to provide testimony on his claim during a January 2011 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issues on appeal were identified, and, pertinent to this matter, testimony was elicited regarding the Veteran's symptoms before, during, and after service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the submission of additional evidence was discussed, to the extent that the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease.  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1131.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-96.  In that case, the presumption of aggravation under 38 U.S.C.A. § 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. §1153; see also 38 C.F.R. § 3.306 (2006); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 71382 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2016). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).
	
Because the Veteran served in the Southwest Asia Theater of Operations from November 2002 to May 2003, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed respiratory disorder is associated with an undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lumbar Spine DDD and degenerative changes

The Veteran contends that he has a lumbar spine disability that is the result of or was aggravated by service.

A July 1978 enlistment report of medical examination reflects a normal musculoskeletal evaluation.  Records in March 1982 document that the Veteran fell from a trailer and injured the left lower quadrant of his abdomen.  A May 1986 report of medical examination reflects a normal musculoskeletal evaluation.  In 1991, records indicate that he fell from a ship while pulling a rope and injured his left lower chest or side, and he was assessed with musculoskeletal pain.  A June 1996 report of medical examination reflects a normal musculoskeletal evaluation.  In August 1998, the Veteran reported that in he felt pain in his back and lower legs during physical training.  

Private treatment records in June 2000 document that the Veteran jumped out of the way of a moving car and hit his back against another car.  He complained of back pain with no radiating pain, tingling, or numbness.  X-rays showed a normal lumbar spine and the treating physician diagnosed him with back strain.  In July 2001, the Veteran had a motor vehicle accident (MVA), at which time he injured his lower back and reported back pain with numbness down the left leg.  X-rays showed a normal lumbar spine, and the treating physician diagnosed him with back strain.

STRs in October 2002 reflect a report of medical examination with a normal musculoskeletal evaluation.  In a November 2002 pre-deployment health assessment, the Veteran reported no health problems, and the staff physician did not note any medical problems.  In February 2003, the Veteran reported pain in his lower left side.  In August 2003, the Veteran indicated that he experienced back pain and pain in the left lower quadrant.  He stated that the pain began in November 2002 while he was stationed in Kuwait.  In a September 2003 post-deployment health assessment, the Veteran reported that he experienced and continued to experience back pain, muscle aches, and numbness or tingling in his hands or feet.  In October 2003, a Presumptive Finding of in Line of Duty found that the Veteran injured his lower back when he slipped on an oily surface while unloading a vessel on or about November 2002 while stationed in Kuwait.  Treatment records in October 2003 reflect intermittent left side abdominal pain and back pain that receded with anti-inflammatories.  The Veteran reported that he started experiencing back pain after he slipped in November 2002, which then developed into left lower quadrant abdominal pain.  He denied radiculopathy, loss of sensation, and bowel or bladder problems.  He was diagnosed with lumbago.  

Private treatment records in July 2004 reflect complaints of left lower back pain with associated chest pain but no shortness of breath.  VA treatment records in April 2005 document chronic back pain since 2002, mainly in the lower back.  The Veteran reported that the pain was worse in the morning; that he felt stiff but got better with movement; and that lifting, turning, and twisting made the pain worse.  He denied any pain or numbness in his legs.  

A July 2006 VA examination report indicates that the Veteran injured his back in 2002 in Kuwait when he slipped and fell against a bulkhead while offloading a tank in a port.  He rated his back pain at five out of 10, with flare-ups three to five times per week rated at 10 out of 10; and reported that it was continuous and associated with weakness, stiffness, and spasms.  He stated that he had intermittent numbness to his left lower extremity.  The VA examiner diagnosed him with lumbar strain with mild impairment.  

May 2007 private treatment records document that the Veteran had a magnetic resonance imaging (MRI) that showed congenital narrowing of the central canal due to foreshortening of the pedicles, disk desiccation of the lumbar spine including loss of disk height, a mild annular bulge with a right foraminal/lateral protrusion at L4-L5, and a small left foraminal/lateral protrusion at the L5-S1 level.  X-rays reflected a decreased disc height at L4-5 with spurring short pedicles up for congenital stenosis.  The Veteran was diagnosed with lumbar stenosis, lumbar radiculopathy, and lumbar low back pain.

In June 2007 VA treatment records, the Veteran reported low back pain and stated that he had a magnetic resonance imaging (MRI) that showed pinched nerves.  A December 2007 MRI of the Veteran's lumbar spine revealed slight disc space narrowing at L4-5 with Modic Type II degenerative change on either side of the disc space with loss of the normal signal intensity; broad based bulging of the L4-5 disc slightly eccentric to the right with degenerative change of the facet joints; mild component of congenital narrowing at L3-4, L4-5, and L5-S1; and mild degenerative change of the joints bilaterally at L3-4 and L5-S1.

During his January 2011 hearing, the Veteran testified that he injured his back when he slipped on an oily surface while unloading a vessel in Kuwait.  The Veteran reported that he had received continuous treatment for low back pain.  

A February 2012 VA examination report documents the Veteran's complaints of back pain and injuries between 1982 and December 2007.  The VA examiner diagnosed him with lumbar spine degenerative disc disease (DDD) and lumbar radiculopathy.  She noted that imaging studies documented arthritis, and that the Veteran's lumbar spine disability was diagnosed in May 2007.  She opined that although there were reported injuries during various periods of service, there were no definite pathology and treatment prior to his May 2007 diagnosis.  She concluded that "the medical evidence [did] not support degenerative joint disease (DJD) in the etiology or proximate cause of lumbar spine DDD" because multilevel degenerative changes occurred "between the age of 40 and 60 years," and these changes were due to age, genetics, and body weight compared with the size of the disc.

A July 2015 VA examination report documents the Veteran's complaints of back pain and injuries between 1982 and December 2007, as well as the February 2012 VA examiner's opinion that the "evidence [did] not support degenerative joint disease (DJD) in the etiology or proximate cause of lumbar spine DDD."  He noted that imaging studies did not document arthritis, and that the Veteran's lumbar spine DDD did not result in functional impairment.  He cited to various medical studies that state that "degeneration of the spine is an inevitable consequence of aging."  He opined that the Veteran's lumbar spine DDD was less likely than not caused by, or related to, his military service, or worsened beyond the natural progression of the disease.

As a preliminary matter, the Board notes that the RO denied the Veteran's claim for service connection for a lumbar spine disability because the Veteran's disability pre-existed service.  The RO noted that the Veteran had at least two MVAs that resulted in back injuries prior to his second period of active service, and that the evidence of record did not show aggravation of the pre-existing lumbar spine disability.  However, when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner, 370 F. 3d at 1089.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Here, although the Veteran's June 2000 and July 2001 private treatment records show that he was diagnosed with back strain, his October 2002 enlistment report of medical examination reflected a normal spine and other musculoskeletal evaluation.  Therefore, the Veteran is presumed to have been sound upon entry.  Moreover, the presumption has not been rebutted with clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  In fact, the evidence showing multiple instances of back symptoms during service supports a finding of aggravation rather than a lack of such.

Further, the Board finds that the Veteran suffered a lower back injury during service, specifically when he slipped on an oily surface in November 2002 while deployed in Kuwait.  As such, he meets the in-service injury criteria for service connection.  In addition, the evidence reflects a December 2007 MRI indicating mild degenerative change of the joints bilaterally at L3-4 and L5-S1, lumbar DDD and radiculopathy, and February 2012 imaging studies documenting arthritis.  The Veteran therefore meets the current disability requirement for service connection.

The Board acknowledges the February 2012 and July 2015 VA examiners' opinions that the Veteran's lumbar spine DDD is not related to or caused by his military service.  However, the evidence shows continuous lower back pain starting in November 2002, when the Veteran slipped and fell against a bulkhead.  The Veteran received in-service treatment for back pain in February 2003, August 2003, and October 2003.  Further, he received treatment from his private physician in July 2004 and from VA starting in or around April 2005, and testified in January 2011 that he continued to receive treatment for his disability.  As such, the Board finds that the Veteran has shown continuity of symptomatology for a lumbar spine disability from the time of his injury in November 2002 to the present.  Moreover, the VA examiners did not sufficiently address this evidence, reducing the probative weight of their opinions.

Given the notations of in-service back symptoms and continuity of symptomatology and the limited probative value of the VA opinions, the evidence is approximately evenly balanced as to whether the Veteran's lumbar spine disability is related to active military service.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Arthritis

The Veteran contends that he has a bilateral knee disability that was incurred in service.

A July 1978 enlistment report of medical examination reflects a normal musculoskeletal evaluation.  Records in June 1990 document that the Veteran was pulling a rope as he worked on a truck and slipped forward, hitting his knees on the truck edge.  The treating physician noted no laceration, abrasion, or discoloration to either knee.  The right knee was slightly swollen with effusion and was tender to palpation, but retained full range of motion, and there was no patellar apprehension, and the ligaments were intact.  There was some crepitus in the left knee but no pronounced "click" to support patellofemoral syndrome.  There was also full range of motion, no effusion, and the ligaments were intact.  X-rays showed no fracture, and he was diagnosed with a sprain to both knees.  A June 1996 report of medical examination reflects a normal musculoskeletal evaluation.  STRs in October 2002 reflect a report of medical examination with a normal musculoskeletal evaluation.  In a November 2002 pre-deployment health assessment, the Veteran reported no health problems, and the staff physician did not note any medical problems.  In a September 2003 post-deployment health assessment, the Veteran reported that he experienced swollen, stiff, or painful joints, and that he experienced and continued to experience muscle aches during his deployment.

VA treatment records in July 2005 document that the Veteran reported worsening bilateral knee pain and that he experienced problems in his knees "on and off," such as irritation and "crunching."  He stated that his knees sometimes swelled up when he ran, but that they did not lock or give out.  He was assessed with knee pain.  

A July 2006 VA examination report documents the Veteran's reports of continuous bilateral knee pain rated at a seven out of ten, with associated weakness, stiffness, warmth, redness, instability, and swelling.  The Veteran stated he experienced flare-ups at least three times per day, with the pain increasing to 10 out of 10.  He reported a history of osteoarthritis and denied any fracture or dislocation.  X-rays showed mild osteoarthritis, and the VA examiner diagnosed him with bilateral knee osteoarthritis with mild to moderate impairment.

A September 2007 MRI of the right knee indicates a possible tear of the medial meniscus, and possible mild chondromalacia of the patella.  An MRI of the left knee documents some degenerative changes present within the posterior horn of the medial meniscus.  December 2007 VA treatment records reflect a possible meniscal tear of the right knee and left knee DJD.  

A June 2009 private treatment record documents the Veteran's continuous problems with his knees, especially since 2005.  The Veteran reported that they bothered him when he for in and out of the car, that the pain has worsened, and that he had some occasional numbness and tingling.  X-rays showed "almost complete obliteration of the medial joint with bone on bone;" and large spurs on the medial, lateral, and patellofemoral joints.  He was diagnosed with severe DJD of the bilateral knees.

A February 2012 VA examination report documents that the Veteran re-injured his knee in 2003 while stationed in Kuwait and was taken to a Kuwait hospital where he underwent bilateral knee aspiration, which was not completed because of a terrorist attack.  The examiner noted the Veteran's other in-service knee injuries and diagnosed him with bilateral knee DJD, right knee medial meniscus tear, and right knee chondromalacia patella.  She found that the Veteran's bilateral knee disability was diagnosed after service, and that although there were reported injuries during several periods of service, "there were no definite pathology and treatment" prior to the September 2007 diagnosis.  She noted that there were "multiple risk factors" linked to osteoarthritis, to include age, sex, obesity, occupation, sports activities, and injuries.

A July 2015 VA examination report documents the Veteran's complaints of bilateral knee injuries during service, as well as the February 2012 VA examiner's opinion that "there were no definite pathology and treatment" prior to the September 2007 diagnosis.  He noted that imaging studies documented arthritis, and that the Veteran's bilateral knee disability resulted in minimal functional impairment.  He opined that the Veteran's osteoarthritis was age-related, diagnosed several years after discharge, and that it was less likely than not caused by, or related to, his military service.

As a preliminary matter, the Board finds that the Veteran suffered a bilateral knee injury during service, specifically in June 1990 and sometime in 2003.  The Board acknowledges that the Veteran's STRs do not reflect his report of being admitted at a hospital sometime in 2003 in Kuwait for knee aspiration, which was not completed because of a terrorist attack.  However, the Board finds that the Veteran is competent and credible to report this incident, and that it is consistent with the circumstances of his service, specifically that he served in a designated imminent danger area in Kuwait between November 2002 and May 2003.  In addition, the February 2012 VA examiner diagnosed him with bilateral knee DJD, right knee medial meniscus tear, and right knee chondromalacia patella.  As such, the Veteran has a current bilateral knee disability.

The Board acknowledges the February 2012 and July 2015 VA examiners' opinions that the Veteran's bilateral knee DJD was not related to or caused by his military service.  However, the evidence shows continuous knee pain starting from service in 2003, when the Veteran re-injured his knee in Kuwait and underwent partial knee aspiration.  The Veteran first reported post-service knee pain in July 2005, less than a year after he separated from service, and he was diagnosed with DJD a year later.  As such, the Board finds that the Veteran has shown continuity of symptomatology from the time of his 2003 in-service injury to the present.  Moreover, the VA examiners did not sufficiently address this evidence, reducing the probative weight of their opinions.

Given the notations of in-service knee symptoms and continuity of symptomatology and the limited probative value of the VA opinions, the evidence is approximately evenly balanced as to whether the Veteran's bilateral knee disability is related to active military service.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bronchitis

The Veteran contends that he has bronchitis that was incurred in service.

A July 1978 enlistment report of medical examination reflects a normal respiratory evaluation.  STRs in December 1980 reflect a sore throat without exudate, no post-nasal drip, and normal ears and lungs.  He was assessed with Eustachian tube dysfunction.  Records in July 1991 document that the Veteran had right lower chest pain/side while pulling on a rope, and that the pain was aggravated with deep inhales.  Physical examination reveals clear lungs to auscultation and percussion, and the examiner noted to rule out a pulmonary disorder.  In March 1993, the Veteran reported flu symptoms with coughing, sore throat, ear pain, fever, chest and head cold, and vomiting.  In an undated STR, the Veteran had a red and irritated throat, ear pain, but clear lungs.  

Private treatment records in November 1999 reflect a normal pulmonary function test (PFT) and no evidence of obstructive ventillatory impairment.

STRs in October 2002 reflect a report of medical examination with a normal respiratory evaluation.  In a November 2002 pre-deployment health assessment, the Veteran reported no health problems and the staff physician did not note any medical problems.  In a September 2003 post-deployment health assessment, the Veteran reported that during his deployment he had experienced chronic coughing, runny nose, fever, and chest pain; and that he continued to experience these symptoms in addition to difficulty breathing.  Records in October 2003 reveal no respiratory complaints and normal respiration rate.

Private treatment records in March 2004 document a sore throat with painful swallowing; and dry, hacky cough for the last three weeks.  Physical examination revealed enlarged tonsils and normal respiration.  The physician assessed the Veteran with "tonsillitis sore throat strepto."  In July 2004, the Veteran denied having shortness of breath, chest pain with exertion, cough, post-nasal drip, fever, sinus pain, nasal congestion or obstruction, or a sore throat.  In August 2004, the Veteran denied any shortness of breath and flu-like symptoms, and a respiratory examination was normal.  

A July 2006 VA examination report indicated a history of upper respiratory tract infections (URI).  The Veteran reported he developed a URI post-deployment in May 2003 with chest congestion and coughing.  He denied any breathing treatment, or history of chronic obstructive pulmonary disorder (COPD) or asthma.  He stated that he had been seen multiple times by his private physician, and that he had experienced shortness of breath with exertion and rest, sharp chest pain, and an occasional wheeze.  He indicated that since 2003, he had had at least five to seven episodes of URI.  On physical examination, the examiner noted there was minimal obstructive lung defect, and that diffusion capacity was within normal limits.  He diagnosed the Veteran with bronchitis.

VA treatment records in April 2005, July 2005, and August 2006 document normal lung examinations, and a chest x-ray in July 2006 was clear of active infiltrate and was essentially normal.  Records in December 2006 reflect that the Veteran had a cold or bronchitis for the past two or three weeks with coughing and white/yellow sputum, a mild to moderate sore throat, and some fever.  He was diagnosed with a URI.  In January 2007, the Veteran reported that his URI had returned with coughing and chest congestion, and occasional yellow sputum, mild fever/chills, and rhinitis.  The physician noted that the Veteran had been treated with antibiotics in December 2006 but that his condition never completely resolved.  He noted that the Veteran worked outside in the cold on a motorcycle.  He assessed the Veteran with allergic bronchitis.  In December 2007, the Veteran presented with chest congestion and productive cough of yellow/greenish sputum, which started about one week before.  X-rays in January 2008 documented that the lungs were well-expanded and free of acute infiltrates, but showed changes of moderate COPD.  There was no evidence of pneumonia, pneumothorax, or gross pleural effusion.

Private treatment records in December 2010 document no shortness of breath and no coughing.  Records in March 2011 reflect a diagnosis of acute URI.

A February 2012 VA examination report documents diagnoses of bronchitis in January 2007 and COPD in January 2008.  The VA examiner also noted that the Veteran had been diagnosed with a URI shortly after his deployment in May 2003 and in December 2006, and remarked that he had not had any exacerbations during the last 12 months.  She opined that the Veteran's post-service diagnoses of COPD and bronchitis were less likely than not related to any period of service because the Veteran's in-service URIs were transient viral infections and self-limiting.

A July 2015 VA examination report indicates that the Veteran developed URI during certain times of the year, usually during winter and spring.  The Veteran reported that his last URI was in April 2015, but that he did not have any current symptoms nor was he aware of any chronic lung disorders.  The VA examiner opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic respiratory disorder or its residuals.  He noted that a July 2015 chest computed tomography (CT) scan was normal, and that PFT results were normal.  He also noted that the Veteran was not currently being treated for any symptoms. 

VA treatment records in August 2015 reflect that the Veteran's chest pains were due to gastroesophageal reflux disease (GERD).  A September 2015 Gulf War Environmental Exam indicates that the Veteran denied any rashes, chest pain, shortness of breath, dizziness, syncope, nausea, vomiting, or diarrhea.  On physical examination, his chest was symmetric and respiration was regular and rhythmic, and his lungs were clear.  He was diagnosed with hypertension, hyperlipidemia, posttraumatic stress disorder, gastroesophageal reflux disease, and kidney stones.

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness.  Although the Veteran has reported experiencing numerous respiratory symptoms since service, such symptoms have been attributed to known clinical diagnoses of URIs, allergic bronchitis, and COPD, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 U.S.C.A. § 1113 (b).

The evidence shows that the Veteran experienced sore throats, ear pain, head and chest congestions, the flu, and an URI during service.  While the Veteran continued to experience respiratory problems post-service, such as URIs in December 2006, March 2011, and April 2015; allergic bronchitis in January 2007; and COPD in January 2008, the February 2012 VA examiner noted that his in-service URIs were acute and transient viral infections that were self-limiting, and less likely than not related to his post-service diagnoses of bronchitis and COPD.  Further, the July 2015 VA examiner noted that physical examination did not reveal sufficient evidence to warrant or confirm a diagnosis of an acute or chronic respiratory disorder or residuals, and that chest CT scans and PFT in July 2015 were normal.  As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as respiratory problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he had shortness of breath, coughing, and URIs during service and continued to experience respiratory problems thereafter.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements and the corroborating medical records.  While the Veteran is competent to report that he has experienced respiratory problems since service, the question of whether these problems are related to his in-service diagnoses relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current respiratory disorders are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bronchitis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar spine DDD and degenerative changes is granted.

Entitlement to service connection for a bilateral knee arthritis is granted.

Entitlement to service connection for bronchitis is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a bilateral foot disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2014).  Here, the July 1978 enlistment examination report indicates asymptomatic moderate pes planus.  An October 2002 enlistment report of medical examination noted minimal arch.  These notations reflect that the presumption of soundness is not for application.  

The Veteran contends that he currently has a bilateral foot disorder due to service.  Specifically, he claims that he has pain in his arch that started while in service and worsened over time.  As noted, a July 1978 enlistment report of medical examination notes asymptomatic moderate pes planus.  In May 1979, the Veteran was again assessed with pes planus.  As noted, an October 2002 enlistment report of medical examination noted minimal arch, and an October 2003 separation report of medical examination noted normal arches. 

A February 2012 VA examination report reflects diagnoses of bilateral pes planus, and the Veteran's report that a private podiatrist advised him to obtain over-the-counter foot inserts in 2007.  The Veteran also stated that his right foot pain usually coincided with his right knee pain.  She opined that the Veteran's bilateral pre-exiting pes planus was not aggravated by any period of the Veteran's service.  She noted that he entered service with moderate pes planus and that he "still manifested the first type of flexible pes planus, which [was] the functional flat foot, most common type."  

A July 2015 VA examination report documents that the Veteran is diagnosed with pes planus and that VA had given him shoe inserts which did not help.  The examiner opined that the Veteran's pre-existing pes planus was less likely than not was caused by, related to, or worsened beyond the natural progression of the disease by military service. 

The Board finds the February 2012 and the July 2015 VA opinions to be inadequate because the examiners failed to provide a rationale for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  A remand is therefore warranted for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's bilateral foot disability claim to the July 2015 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the claims file for the examiner's review.

After reviewing the record, the July 2015 VA examiner should explain the rationale for his conclusions.  Specifically, he should explain his conclusions that (a) the pes planus was not worsened beyond its natural progression during service and (b) that the current pes planus is not caused by or related to service.  With regard to (a), the examiner should first indicate whether there was an increase in the pes planus disability during service.  If there was an increase, the examiner should indicate whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease.  With regard to (b) the examiner should explain his conclusion as to a lack of a relationship between the current pes planus and the pes planus in service.

The examiner must provide a detailed rationale for any opinion expressed, citing to the relevant facts in the claims file as well as any relevant medical literature.

2. After the requested opinion has been obtained, it should be reviewed to ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.
 
3. Finally, after completing the above, and any other development deemed necessary, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


